Title: To Thomas Jefferson from George Read, 9 September 1808
From: Read, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New Castle (Delaware) Septr. 9. 1808
                  
                  I have the honor of enclosing, by order of the democratic republican meeting in New Castle County of the 3d. instt., a printed copy of certain resolutions, which were then unanimously adopted. 
                  I am Sir, with sentiments of the highest respect and consideration—Your obedient humble servant
                  
                     G. Read 
                     
                  
               